I concur in the conclusion reached in this case, but do not concur in the statement made, to the effect, that in no case has the trial judge the power to set aside a judgment upon his own motion. I think that where it appears that the judge has been imposed upon, in an ex parte proceeding, or where a judgment has been rendered by reason of an improper or collusive agreement between attorneys or parties, I think the court has the power to set aside such judgment upon his own motion.
The other justices concurring fully, except McAtee, J., not sitting for the reason that he presided at the trial of the cause in the court below.